Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections under 35 USC § 112
 Applicant’s arguments with respect to the 35 U.S.C. § 112 second paragraph rejections of claims 1-20 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.
Claims 1, 8 and 16 amendments have overcome the 35 USC § 112 rejections.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1, 8 and 16: Fisher at. el., (Pat.6554065) hereinafter Fisher disclose receiving, a first indication to transition from a powered state (Col.2, lines 65- 67):
 The examiner is asserting that in order to make a tool operable in a continuous mode, the tool would be connected to power at the surface prior to deployment;
in response to the first indication, obtaining, by the at least one processor (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134), and from at least one sensor at least one sensor measurement comprising data corresponding to a downhole environment(Col. 4, line 67 through Col. 5, line 6);
determining, by the at least one processor, a second indication based on the at
least one sensor measurement exceeding a predetermined threshold to transition from the low power standby state to a logging state (Col. 2, line 65 through Col.3, line 5), wherein the second indication occurs when the data corresponding to the downhole environment in value (Col. 4, lines 62-66);
in response to the second indication, capturing, by the at least one processor (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134), the data corresponding to the downhole environment (Claims 3 and 6, where downhole tool; activating said tool is performed upon one (1) of (i) sensing a pressure exceeding a limit: (ii) sensing a pressure threshold; (iii) sending a signal via a remote control); and
storing, by the at least one processor, the data corresponding to the downhole environment (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134 and memory section 136). Fisher does not disclose receiving, a first indication to transition from a powered-off state to a low power standby state.
Ishihara  at.al., (US Pub.2019/0393451) hereinafter Ishihara discloses receiving, a first indication to transition from a powered-off state to a low power standby state (para [0008]).
Ishihara does not explicitly disclose the powered-off state, but Ishihara discloses when power is applied, default will be in the standby state until start switch is activated. It is inherent that when no power is applied the unit would be in a power-off state, and would transition to the standby-state, when power is applied by the circuit responding to an available power.

The closest prior art  Fisher and Ishihara does not disclose or render obvious step of:
“a second indication based on transition from the low power standby state to a logging state, wherein the second indication occurs when the data corresponding to the downhole environment increases in value at a substantially exponential rate for a predetermined period of time and subsequently maintains a steady level for a predetermined period of time.”
Claims 2-7, 9-15 and 17-20 are allowed due to their dependency on claims 1, 8 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862